Citation Nr: 0336417	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran has not been given notice of 
the changes in law under VCAA concerning this claim.

In addition, the Board notes that the veteran notified the RO 
of the existence of private medical treatment records from 
two private health care facilities.  In the case of his 
treating physician, Reese M. Holifield, M.D., records dated 
from August 1995 to August 2001 were received with a letter 
explaining that the charts had been thinned and some records 
had been put into storage.  It was not possible for the 
doctor's office to retrieve the missing records at that time, 
it was explained, but the records could be retrieved at a 
later date, if requested.  The RO did not request the 
additional records.  In the case of the second health care 
facility identified, Fitz-Gerald & Perret Clinic in 
Demopolis, Alabama, the requested records were not received.

The Board observes that available private treatment records 
reflect that the veteran receives regular injections of 
insulin administered by his physician.  In addition, the 
medical evidence shows that he prescribed oral insulin in 
addition to this.  What remains unknown is the physician's 
prescription as to the veteran's physical activities, if any.

The Board finds that it is necessary to attempt to obtain the 
missing records.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Sec'y of VA.  The Federal Circuit found 
that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service-connected diabetes mellitus, 
type II.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected diabetes mellitus, type II.  
The RO should request inpatient and 
outpatient records, to include any and 
all clinical medical records.  In 
particular, the RO should request any and 
all treatment records from the VA Medical 
Centers (VAMC) in Tuscaloosa, Alabama, 
and from Holifield Clinic, LLC and Fitz-
Gerald & Perret Clinic in Demopolis, 
Alabama.  From Holifield Clinic, the RO 
should request the entire record of 
treatment records concerning the veteran, 
including those in storage.

4.  The RO should advise the veteran of 
the criteria required to warrant the next 
higher evaluation for his service-
connected diabetes mellitus, type II, and 
should afford the veteran the opportunity 
to obtain a statement from his physician 
indicating the treatment plan for the 
veteran, specifically, to indicate 
whether the veteran's activities have 
been regulated in any way as a result of 
his diabetes mellitus.  

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an initial 
evaluation higher than 20 percent for the 
service-connected diabetes mellitus, type 
II.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




